MEMORANDUM **
Michael and Sheila Olsen appeal pro se the district court’s summary judgment dismissal of their 42 U.S.C. § 1983 action against the County of Sacramento and its Planning and Community Development Department. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
The Olsens contend that the County and Planning Department did not meet their burden as the moving parties on summary judgment. We review a grant of summary judgment de novo. Weiner v. San Diego County, 210 F.3d 1025,1028 (9th Cir.2000).
The County of Sacramento and the Planning Department met the burden of demonstrating that no genuine issues of material fact existed and that they were entitled to judgment as a matter of law. See Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). Because the Olsens failed to produce evidence that there is a genuine issue for trial, the district court’s grant of summary judgment was proper. See Schneider v. TRW, 938 F.2d 986, 991 (9th Cir.1991).
We have considered the Olsens’ remaining contentions and deny them for lack of merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.